DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a Division of application No. 15/184,962, filed on Jun. 16, 2016, which is a continuation-in-part of application No. 13/671 ,090, filed on Nov. 7, 2012, now Pat. No. 9,676,625.
Acknowledgment is made of Provisional application No. 61/556,738, filed on Nov. 7, 2011, provisional application No. 62/181,120, filed on Jun. 17, 2015, provisional application No. 62/181,129, filed on Jun. 17, 2015.
Claims 1-10 are pending. 



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 14 of U.S. Patent No. 9,676,625 in view of Lund et al. (US 2007/0066839). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1: US ‘625 claim 8 arrives at the present claim 1 except US ‘625 doesn’t claim separating, washing and drying the passivated aluminum hydride. 
Lund is directed to a method of producing aluminum hydride having good stability [0013]. Example 1 comprises:

The solid was filtered to remove the solvent and acid, washed, and dried.
One skilled in the art would have been motivated to have included a step of filtering to remove the solvent and acid, washed, and dried in US ‘625 to produce a dried product. 
Regarding claim 2-3: See claim 14 of US ‘625.
Regarding claim 4: US ‘625 doesn’t specify specific acids. The acids of Lund include hydrofluoric acid (pKa 3.1) phosphoric acid (pka 2.16), boric acid (pKa 9.15), all of which all have acid dissociation constants less than that of HCl. One skilled in the art would have been motivated to have included these acids since US ‘625 doesn’t mention a specific acid, and Lund teaches the aforementioned acids are suitable for stabilization. 
Regarding claim 5: Acids of hydrofluoric acid (pKa 3.1) phosphoric acid (pka 2.16), boric acid (pKa 9.15), are acids that partially dissociate in water. 
Regarding claim 6: The mixture heated to 95 °C [0037] Lund, stirred at approximately 35 °C after addition of HCl to the toluene alane mixture (equivalent to a forming passivated aluminum hydride further comprises cooling the weak acid solution and the nonaqueous solvent). One skilled in the art would have been motivated to have cooled the acid / nonaqueous solvent to produce alpha alane. 

Regarding claim 10: The claimed method of US ‘625 is alpha alane. 

Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 14 of U.S. Patent No. 9,676,625 in view of Lund et al. (US 2007/0066839) and Fisher et al. (US 2015/0210543) and Graetz et al. (US 7,521,037). 
Regarding claims 9-10: While US ‘625 doesn’t claim the recited drying step, it would have been obvious to have done so for the same reasons set forth in the rejection below. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lund et al. (US 2007/0066839). 
	Regarding claim 1: Lund is directed to a method of producing aluminum hydride having good stability [0013]. Example 1 comprises:
Producing aluminum hydride at [0036], which is placed in a nonaqueous solvent of toluene in which the crystals of alane were formed [0037]. Upon completion of the crystallization, 10% HCl solution was added and stirred for 45-60 minutes. While HCl (pKa = -6.3) was used in Example 1, acids of hydrofluoric acid (pKa 3.1) phosphoric acid (pka 2.16), boric acid (pKa 9.15), all of which are considered weak acids as defined by the present invention. 
While a specific method comprising one of the aforementioned weak acids is not specifically disclosed in a single method, it would have been very obvious to one skilled in the art to have selected such a method since the list of acids at [0023] are listed among a short list of options. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a method utilizing a weak acid to arrive at the present invention. 
The solid was filtered to remove the solvent and acid, washed, and dried.
While Lund doesn’t describe the stabilized alpha alane as passivated per se, it is the Examiner’s position that the stabilized alpha alane is equivalent to passivated 
Regarding claims 2-3: Example 1 comprises toluene, an aromatic solvent. 
Regarding claim 4: While HCl (pKa = -6.3) was used in Example 5, acids of hydrofluoric acid (pKa 3.1) phosphoric acid (pka 2.16), boric acid (pKa 9.15), all of which all have acid dissociation constants less than that of HCl. 
Regarding claim 5: Acids of hydrofluoric acid (pKa 3.1) phosphoric acid (pka 2.16), boric acid (pKa 9.15), are acids that partially dissociate in water. 
Regarding claim 6: The mixture including toluene was heated to 95 °C [0037], stirred at approximately 35 °C after addition of HCl to the toluene alane mixture (equivalent to a forming passivated aluminum hydride further comprises cooling the weak acid solution and the nonaqueous solvent). 
Regarding claims 7-8: The solid was filtered and washed liberally with water, isopropyl alcohol, and diethyl ether, respectively. ([0038] Lund). 
Regarding claim 10: Lund is directed to aluminum hydride in the form of alpha alane. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lund as applied to claim 1 above, and further in view of Fisher et al. (US 2015/0210543). 
The limitations of Lund regarding claim 1 are incorporated here by reference.
	Regarding claim 8: Example 1 of Lund comprises filtering, washing and drying the alane crystals ([0033]) although doesn’t mention heating the passivated aluminum hydride. 
	Fisher is directed to a process of making alane, wherein the produced alane crystals are filtered, washed, and dried to produce alpha alane. Example 4 of Fisher further comprises heating at 75 °C after drying in vacuum overnight. One skilled in the art would have been motivated to have heated the alane crystals of Lund to furnish pure alpha alane as taught in Fisher Example 4 ([0054] Fisher). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have heated the passivated aluminum hydride in Lund to arrive at claim 8 of the present invention. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lund and Fisher as applied to claim 1 above, and further in view of Graetz et al. (US 7,521,037)
The limitations of Lund regarding claim 8 are incorporated here by reference.
	Regarding claim 9: Both Lund and Fisher disclose both vacuum and heating as a means for drying, although fall short of mentioning drying under vacuum. 
	Graetz is directed to a method of regenerating aluminum hydride. Suitable means of removing solvent include vacuum drying at temperatures of 30 and 90 °C (col. 5 ll. 58-



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768